DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/720532 has claims 1-2 and 5-6 pending.  This action is FINAL.

Double Patenting
Claims 1-2 and 5-6 of this application is patentably indistinct from claims 1, 5, 7, 9, 13, 15 of Application No. 16/623,837. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
For each respective claims of this application, here is the comparison to the claims of copending Application No. 16/623,837. 
Claim 1 – 
“A data processing method applied to a cloud artificial intelligence (Al) processor, comprising: 
receiving a Al learning task, wherein the Al learning task is determined according to a binary instruction generated based on device information of an Al processor with a reconfigurable architecture; and 
executing the Al learning task to generate a running result.”
Corresponding claim 1 and claim 5 from Application No. 16/623,837:
Claim 1, “A data processing method implemented in a data processing system comprising a general-purpose processor and a cloud artificial intelligence (AI) processor, wherein the data processing method includes: 
generating, by the general-purpose processor, a binary instruction according to device information of an Al processor; 
generating, by the general-purpose processor, an AI learning task according to the binary instruction; and 
transmitting, by the general- purpose processor, the AI learning task to the cloud AI processor for running; 
receiving, by the cloud AI processor, the Al learning task; and 
executing, by the cloud Al processor, the At learning task to generate a running result; and 
receiving, by the general-purpose processor, the running result; 
determining, by the general-purpose processor, an offline running file according to the running result, wherein the offline running file is generated based on the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.”

Claim 5, “The data processing method of claim 1, wherein the determining of the offline running file according to the running result further includes: 
if the running result does not satisfy the preset requirement, executing at least one of optimization operations until the running result satisfies the preset requirement, and generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement, where the optimization operations include one or more of the following: 
adjusting hardware architecture information of the Al processor, 
adjusting parameters of running environment of the Al processor, and 
optimizing the Al learning task.”


Claim 2 – 
“The data processing method of claim 1, wherein the running result includes one or more pieces of information of 
whether running time of the Al learning task on the cloud Al processor satisfies a first expectation, 
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
whether the result of the Al learning task satisfies a third expectation.” 
Corresponding claim 7 from Application No. 16/623,837:
“The data processing method oclaim 1, wherein the running result includes one or more pieces of information of the following: 
whether running time of the Al learning task on the Al processor satisfies a first expectation,
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
whether a result of the Al learning task satisfies a third expectation.”

Claim 5 – 
 “An Al processor, comprising: 
a receiving module configured to receive an artificial intelligence (Al) learning task, wherein the Al learning task is determined according to binary instruction generated based on device information of the Al processor, the AU processor having a reconfigurable architecture; and  -47- Rimon Ref. No.:51-00008-US1 Client Ref. No.PCT190556HWJ-SQ1913067 
an executing module configured to execute the Al learning task to generate a running result.”
Corresponding claim 9  and claim 13 from Application No. 16/623,837:
Claim9, “A data processing device, comprising 
a memory, 
a general-purpose processor, and 
a cloud Al processor in a cloud processing system (or platform), wherein a computer program running on the general-purpose processor and/or the Al processor is stored in the memory; 
wherein the general-purpose processor is configured to generate a binary instruction according to device information of the Al processor, generate an Al learning task according to the binary instruction, and transmit the Al learning task to the cloud Al processor for running; the cloud Al processor is configured to receive and execute the Al learning task to generate a running result; and 
the general-purpose processor is configured to receive the running result corresponding to the Al learning task, and 
determine an offline running file according to the running result; 
where the offline running file is generated according to the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.”

Claim 13, Corresponding claim 13 from Application No. 16/623,837:
“The data processing device of claim 9, wherein the general-purpose processor is further configured to determine the offline running file according to the running result, and wherein: 
if the running result does not satisfy the preset requirement, the general-purpose processor is configured to execute at least one optimization operation until the running result satisfies the preset requirement, and generate a corresponding offline running file according to the binary instruction that satisfies the preset requirement, where the optimization operation includes one or more of the following: 
adjusting the hardware architecture information of the Al processor, 
adjusting the parameters of running environment of the Al processor, and 
optimizing the Al learning task.”


Claim 6 – 
“The Al processor of claim 5, wherein the running result generated by the executing module includes at least one of pieces of information of whether a running time of the Al learning task on a cloud Al processor satisfies a first expectation, whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and whether the result of the Al learning task satisfies a third expectation.”
Corresponding claim 15 from Application No. 16/623,837:
“The data processing device of claim 9wherein the running result includes one or more pieces of information of the following: whether running time of the Al learning task on the cloud Al processor satisfies a first expectation, whether load information of an cloud Al processing system when the Al learning task is executed satisfies a second expectation, and whether a result of the Al learning task satisfies a third expectation.”


Accordingly, a double patenting rejection has been set forth between this application and the copending Application No. 16/623,837.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkataramani et al. (Pub. No. US2018/0136912; hereinafter Venkataramani).
Regarding claim 1 (Amended), Venkataramani discloses the following: 
A data processing method applied to a cloud artificial intelligence (Al) processor, comprising: 
receiving a Al learning task, wherein the Al learning task is determined according to a binary instruction generated based on device information of an Al processor with a reconfigurable architecture; and 
(Venkataramani teaches receiving [0062] a Al deep learning task/function [0065-0066] in the form of “predefined deep learning functions, which are identified as 231a, 231b, and 231c” [0066] within a DL network [0062], wherein the Al learning task is determined according to a binary instruction or code generated [0062-0063]– in correspondence with “one or more binary data files” [0081] - based on device information of an Al processor [0041, 0069], e.g. “The code generation package that is compiled, however, may be linked against the platform-specific implementation, e.g., interfaces 1406” [0041], “Field Programmable Gate Arrays (FPGAs)” [0132] also see 0040)
executing the Al learning task to generate a running result.  
(Venkataramani teaches executing the Al learning task [0088] to generate a running result [0022, 0025, 0168] known as “a classification output” [0022; FIG. 1, Element 104])
Regarding claim 5 (Amended), Venkataramani discloses the following: 
An Al processor, comprising: 
a receiving module configured to receive an artificial intelligence (Al) learning task, wherein the Al learning task is determined according to binary instruction generated based on device information of the Al processor, the AI processor having a reconfigurable architecture; and  -47- Rimon Ref. No.:51-00008-US1 Client Ref. No.PCT190556HWJ-SQ1913067 
(Venkataramani discloses a receiving module or “deep learning code generator” configured to receive [0062] a Al deep learning task/function [0065-0066] in the form of “predefined deep learning functions, which are identified as 231a, 231b, and 231c” [0066] within a DL network [0062], wherein the Al learning task is determined according to a binary instruction or code generated [0062-0063] – in correspondence with “one or more binary data files” [0081] - based on device information of an Al processor [0041, 0069], e.g. “The code generation package that is compiled, however, may be linked against the platform-specific implementation, e.g., interfaces 1406” [0041], “Field Programmable Gate Arrays (FPGAs)” [0132] also see 0040)
an executing module configured to execute the Al learning task to generate a running result.  
(Venkataramani discloses an executing module configured to execute the Al learning task [0088] to generate a running result [0022, 0025, 0168] known as “a classification output” [0022; FIG. 1, Element 104])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (Pub. No. US2018/0136912; hereinafter Venkataramani) in view of Dwarakanath et al. (Pub. No. US 2019/0108443 filed on September 28, 2018; hereinafter Dwarakanath).
Regarding claims 2 and 6, Venkataramani does not disclose the following: 
wherein the running result includes one or more pieces of information indicating: 
whether running time of the Al learning task on the cloud Al processor satisfies a first expectation, 
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
whether the result of the Al learning task satisfies a third expectation.  
Nonetheless, this feature would have been made obvious, as evidenced by Scheffler.
(Dwarakanath discloses that the running result has one or more pieces of information, such as a piece of information indicating whether the result of the Al learning task satisfies a third expectation [0014, 0047] – see citation below: 
“As an example, a tester may perform a unit test by supplying input to the ML application to check whether an output matches an expected output for that particular unit test” [0014] 
“In this example, the verification platform may generate permutations of the locations of the feature by generating copies of the image facing different directions (e.g., by rotating the image 90 degrees, 180 degrees, 270 degrees, and/or the like, relative to the original image). This may allow the verification platform to test the MR by determining whether the data model is still able to output a correct classification of the image when the input to the ML application is a permutation of the image” [0047]) 
These one or more pieces of information of Dwarakanath can be added to the running result of Venkataramani, in order to yield a predictable result.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Venkataramani with the teachings of Dwarakanath. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been yielded: “data identifying a recommendation to proceed with deployment of the ML application, data identifying a recommended action associated with correcting errors identified within the ML application, data identifying an action associated with improving accuracy of the data model used by the ML application, and/or the like” [0062 – Dwakanath].

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Regarding claim 1:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., An AI learning task performs a prediction or inference based on a problem or questions, and available data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant argues that AI learning task has a well-known definition and that this definition does not cover the deep learning function of Venkataramani et al. The examiner disagrees. Venkataramani et al. teaches deep learning refers to a class of machine learning used to perform complex tasks, such as recommendation engines, object detection, image classification, speech recognition etc. (0019). Therefore, deep learning is using machine learning (AI learning) to perform a complex task such as the ones listed above and the examiner interprets it to be an AI learning task.  The definition of AI learning task the applicant argues is not claimed, however as shown above in paragraph 0019 the deep learning of Venkataramani et al. still meets this definition.  
Applicant further argues that the predefined learning tasks is determined according to a binary instruction generated based on device information of an AI processor is not taught by Venkataramani et al.  The examiner respectfully disagrees.  As stated in the rejection the deep learning code generator receives the deep learning (DL) network (0062).  A target agnostic API layer accessed different sets of predefined deep learning operations, functionality, or tasks that may be implemented as libraries.  These predetermined learning functions correspond to different platforms (0065-0066).  Also see figure 4, 418a-c each have different deep learning functions for their respective specific platforms, 231a-c.  Paragraph 0063 states (that the deep learning code generator may be implemented though one or more software modules or libraries containing program instructions pertaining to the methods described herein, that may be stored in memory and/or on computer readable media, and may be executed by one or more processors).  Paragraph 0041 states, (A code generator may target the target-agnostic API layer.  For retargetability, the systems and methods may maintain multiple implementations of the target agnostic API later, e.g., one or more for each hardware platform.  The code generation package that is compiled, may be linked against the platform-specific implementations, e.g., interface 1406.), See figure 14.  Paragraph 0069 states, (The interface 418 interfaces the target agnostic API layer to sets of e.g., libraries, of predefined deep learning functions or primitives and that libraries that provide layer-specific APIs are defined for other platforms such as Field Programmable Gate Arrays (FPGAs)), See Figure 4.  As stated above, the code generation package that has been compiles is linked against a platform specific implementation of predefined deep learning functions.  Since the compiled package is being linked to the library, the examiner states that the library is binary instructions generated for a specific platform which can be a FPGA (AI processor with a reconfigurable architecture).  These sets of predetermined learning functions (binary libraries) were generated for a specific platform (based on device information) and the library is accessed to determine the predetermined learning functions within. Paragraph 0081 further teaches that the convolutional neural network (CNN) includes adjustable layers (layers are shown in figure 4).  The deep learning code generator may separate network parameters from the one or more intermediate representations (IRs) for the Deep Learning (DL) network.  The deep learning code generator may store the network parameters in the form of one or more binary data files (0081).   Paragraph 0081 is just emphasizing the use of binary for execution.  
The examiner would further like to state that as claimed “AI learning task is determined according to a binary instruction generated based on device information”, is very broad.  It never claims what the determining is used for and “according to a binary instruction generated” is also overly broad.  The generation of the binary instruction is not claimed.  It can be interpreted as being previously generated.   So, under its broadest reasonable interpretation, a binary library that was previously generated for a specific platform, that is accessed to determine the predefined deep learning functions within meets the claimed limitations.  Therefore, the current rejection stands. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199      

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199